
	
		II
		110th CONGRESS
		1st Session
		S. 584
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2007
			Mrs. Lincoln (for
			 herself, Mr. Smith, and
			 Ms. Landrieu) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  rehabilitation credit and the low-income housing credit.
	
	
		1.Short titleThis Act may be cited as the
			 Community Restoration and
			 Revitalization Act of 2007.
		2.Modifications to
			 rules for determining the applicable percentage for certain buildings eligible
			 for low-income housing credit
			(a)In
			 generalSubparagraph (B) of
			 section
			 42(b)(2) of the Internal Revenue Code of 1986 (relating to the
			 method of prescribing the applicable percentage) is amended by striking
			 and at the end of clause (i), by striking the period at the end
			 of clause (ii) and inserting a comma, and by adding at the end the following
			 new clauses:
				
					(iii)87.5 percent of
				the qualified basis of a building described in paragraph (1)(A), if the basis
				of the building is subject to the basis adjustment for rehabilitation credit
				property required under section 50(c), and
					(iv)37.5 percent of
				the qualified basis of a building described in paragraph (1)(B), if the basis
				of the building is subject to the basis adjustment for rehabilitation credit
				property required under section
				50(c).
					.
			(b)Effective
			 dateThe amendments made by this section shall apply to—
				(1)housing credit
			 dollar amounts allocated after December 31, 2006, and
				(2)buildings placed
			 in service after such date to the extent paragraph (1) of
			 section
			 42(h) of the Internal Revenue Code of 1986 does not apply to
			 any building by reason of paragraph (4) thereof, but only with respect to bonds
			 issued after such date.
				3.Modification to
			 basis adjustment rule
			(a)In
			 generalParagraph (3) of
			 section
			 50(c) of the Internal Revenue Code of 1986 (relating to special
			 rules for determining basis) is amended by inserting or rehabilitation
			 credit after energy credit.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			4.Increase in the
			 rehabilitation credit for certain smaller projects
			(a)In
			 generalSection 47 of the Internal Revenue
			 Code of 1986 (relating to rehabilitation credit) is amended by adding at the
			 end the following new subsection:
				
					(e)Special rule
				regarding certain smaller projects
						(1)In
				generalIn the case of any qualified rehabilitated building or
				portion thereof—
							(A)which is placed in
				service after the date of the enactment of this subsection, and
							(B)which is a smaller
				project,
							subsection
				(a)(2) shall be applied by substituting 40 percent for 20
				percent with respect to qualified rehabilitation expenditures not over
				$1,000,000, and 20 percent with respect to qualified
				rehabilitation expenditures of over $1,000,000.(2)Smaller project
				definedFor purposes of this section, the term smaller
				project means any qualified rehabilitated building or portion thereof as
				to which—
							(A)the qualified
				rehabilitation expenditures reported by the taxpayer for purposes of
				calculating the credit under this section are not over $2,000,000, except that
				for purposes of making this determination, qualified rehabilitation
				expenditures attributable to the provisions of subsection (c)(2)(E) shall be
				disregarded, and
							(B)no credit was
				allowable under this section during any of the two prior taxable years,
				provided that this subparagraph shall not apply to any building as to which the
				election provided for in subsection (d)(5) shall have been made.
							(3)Coordination
				with subsection (d)With respect
				to any building as to which the election provided for in subsection (d)(5)
				shall have been made, such building shall be deemed a smaller project only if
				the qualified rehabilitation expenditures reported by the taxpayer for purposes
				of calculating the credit under this section with respect to the taxable years
				to which such election shall apply are, in the aggregate, not over
				$2,000,000.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			5.Use
			 for lodging not to disqualify for rehabilitation credit property which is not a
			 certified historic structure
			(a)In
			 generalSubparagraph (C) of
			 section
			 50(b)(2) of the Internal Revenue Code of 1986 (relating to
			 property eligible for the investment credit) is amended by striking
			 certified historic structure and inserting qualified
			 rehabilitated building.
			(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			6.Date by which
			 building must be first placed in service
			(a)In
			 GeneralSubparagraph (B) of
			 section
			 47(c)(1) of the Internal Revenue Code of 1986 (relating to the
			 date by which building must be first placed in service) is amended—
				(1)by striking
			 Building must be first placed in
			 service before 1936 in the heading and inserting
			 Date by which building must first
			 be placed in service, and
				(2)by striking
			 before 1936 in the text and inserting no less than 50
			 years prior to the year in which qualified rehabilitation expenditures are
			 taken into account under subsection (b)(1).
				(b)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			7.Modifications
			 regarding certain tax-exempt use property
			(a)In
			 generalSubclause (I) of
			 section
			 47(c)(2)(B)(v) of the Internal Revenue Code of 1986 (relating
			 to tax-exempt use property) is amended by inserting , except that for
			 purposes of this clause, 50 percent shall be substituted for
			 35 percent in applying section 168(h)(1)(B)(iii)) before
			 the period at the end.
			(b)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			8.Increase in
			 rehabilitation credit for buildings in high cost areas
			(a)In
			 generalParagraph (2) of
			 section
			 47(c) of the Internal Revenue Code of 1986 (relating to the
			 definition of qualified rehabilitation expenditures) is amended by adding at
			 the end the following new subparagraph:
				
					(E)Increase in
				credit for buildings in high cost areas
						(i)In
				generalIn the case of any qualified rehabilitated building
				located in a qualified census tract or difficult development area which is
				designated for purposes of this subparagraph, the qualified rehabilitation
				expenditures for purposes of this section shall be 130 percent of such
				expenditures determined without regard to this subparagraph.
						(ii)RulesFor
				purposes of clause (i), rules similar to the rules of section 42(d)(5)(C)
				(excluding clause (i) thereof) shall be
				applied.
						.
			(b)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			9.Recapture of
			 rehabilitation credit for certified historic structure not triggered by
			 condominium transaction
			(a)In
			 generalSubsection (a) of section 50 of the Internal Revenue Code
			 of 1986 (relating to recapture of credits upon disposition of property) is
			 amended by adding at the end thereof the following new paragraph:
				
					(6)Special rule for
				certified historic structuresIn the case of the rehabilitation
				credit determined under section 47(a)(2), paragraphs (1) and (2) shall not
				apply to a transaction in which a portion of the building is transferred as a
				condominium
				unit.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to transfers
			 after the date of enactment of this Act.
			
